DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 10 May 2020, with respect to the previously relied upon art as applied to the currently amended claims is persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Hynansky (US 6,647,571) in view of Williams (US 5,901,390) as well as under 35 U.S.C. 112(b).
Claim Objections
Claim 6 is objected to because of the following informalities: the phrase “a slide of a gun and are is smaller” should be corrected.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said support portal sharing exactly three sides with said mattress portal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to because paragraph [021] of the specification dated 8 April 2018, states that the portals in the mattress are elements 21, 20, and 22 and the portals in the mattress support are 23 and 31. However, it appears that reference number 20 is the only number pointing to the mattress portal. Reference number 21 is pointing to the mattress support portal in Figures 1, 2, 5, and 6. Reference number 22 is pointing to the bullet trap. Applicant references chamber 24 in paragraph [021] but reference number 24 is not found in the drawings. The footnotes on page 3 of the claims label references number 34 as being a bullet trap but in paragraph [022] of the specification the Applicant labels 34 as being a portal within the mattress support. The Applicant is required to revise the specification and/or drawings to 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “said bullet trap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 includes the limitation “said support portal is adapted to hold a slide of a gun and are is smaller in width than a magazine of said gun”. The specification provides no further details regarding the width of a magazine of a gun and as best understood by the Examiner, guns come in a variety of shapes and sizes. Therefore, limiting the size of the portal to being dependent on the size of a gun makes the claim indefinite. 
Claims 1-5 and 6-8 include the preamble “a combination mattress and box spring comprising” and then claim “a mattress support”. In paragraph [021] of the specification, the Applicants state “the mattress support can be a box spring.” It is unclear, based on the wording of the claim, if the mattress support claimed is the box spring, or if the mattress support is a different separate element. Clarification is requested.
Claim 9 includes the limitations “a support portal extending through at least part of the depth of the mattress support and having four sides, said support portal being substantially aligned with said mattress portal on said four sides of each of said mattress portal and of said support portal, and said support portal sharing exactly three sides with said mattress portal.” It is unclear what “sharing exactly three sides” means regarding the mattress port and support portal. It is also unclear how the two portals can be of the same dimensions and aligned on four sides but also only sharing three sides. There is nothing in the specification and drawings that helps to explain the new limitation. Clarification is requested. 
Claim 9 includes the preamble “a gun holder situated within a mattress support beneath a unitary mattress...[and] the gun holder comprising: a mattress portal, extending through said mattress”. It is unclear how the gun holder can be within a mattress support beneath a mattress but also extending through said mattress. As best understood, the gun holder in the applicant’s invention is the portion in the mattress support that is actually holding the gun. It is unclear how the portal of the mattress can be part of the gun holder since, as best understood, the portal 
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynansky (US 6,647,571), hereinafter referred to as Hynansky, in view of Williams (US 5,901,390), hereinafter referred to as Williams.
Regarding Claim 1
Hynansky discloses a combination mattress […] [and mattress support] comprising: a unitary mattress with top, bottom, left, right, front, and back sides (mattress 78 as shown in at least Figs. 4 and 5 of Hynansky); a mattress support with top, bottom, left, right, front, and back sides situated beneath said unitary mattress (bed frame 12 of Hynansky); a mattress portal in said unitary mattress extending from said top side to said bottom side of said unitary mattress, said mattress portal having a left, right, front, and back side (the mattress portal wherein said top section and said lower section join at a right angle to one another (see annotated copy of Fig. 5 of Hynansky).  
The Examiner notes that the limitations that the portals have a left, right, front, and back side does is being interpreted broadly to mean a general left, right, front and back side and is not considered to limit the shape of the portals to a certain shape. 
Hynansky does not explicitly disclose a box spring. However, Williams teaches a system for inserting and removing a bed pan which comprises a mattress 20 and box spring 22. One having ordinary skill in the art at the time the invention was filed would find it obvious to include a box spring in Hynansky’s invention as made obvious by Williams which would be considered to have part of the mattress portal for the predictable results of adding more support to the 
    PNG
    media_image1.png
    409
    561
    media_image1.png
    Greyscale

Regarding Claim 2
Hynansky and Williams make obvious the combination mattress and box spring of claim 1, wherein said mattress portal is of equal width from said top side to said bottom side of said mattress (see Fig. 5 of Hynansky and note that Williams shows a portal of equal width from top to bottom between the mattress and box spring).  
Regarding Claim 3
Hynansky and Williams make obvious the combination mattress and box spring of claim 2, where both said mattress portal and said support portal have left, right, front, and back sides (see at least Fig. 5 of Hynansky).  
Regarding Claim 6
 Hynansky and Williams make obvious the combination mattress and box spring of claim 1, wherein said lower section of said support portal is adapted to hold a slide of a gun and are is smaller in width than a magazine of said gun (see the configuration of the container 74 and tracks 39 and note that a gun could be placed in the container as claimed).  
Regarding Claim 7
Hynansky and Williams make obvious the combination mattress and box spring of claim 1, wherein a trigger guard of said gun rests against a top edge of said lower section of said support portal  (see the configuration of the container 74 and tracks 39 and note that a gun could be placed in the container as claimed).    

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynansky, in view of Williams further in view of Baribault, Jr. (US 4,847,932), hereinafter Baribault.
Regarding Claim 8
Hynansky and Williams make obvious the combination mattress and box spring of claim 1. Hynansky further discloses a bed sheet having an opening corresponding with the opening 90 formed in the mattress (see at least col. 4, lines 31-67 of Hynansky) and Williams further teaches “It should be understood that sheets and padding normally used with bed 16 must be retrofitted to allow access to passage 54 of conduit 44 by the patient” (see at least col. 3, lines 21-25 of Williams) and “Bottom sheets and pads must also contain an opening which allows the patient or person confined to bed 16 to maneuver over conduit 44 and passage 54 thereof” (see at least Col. 3, lines 26-28 of Williams) but neither explicitly discloses further comprising a sheet covering at least said top 
However, Baribault teaches an auxiliary short sheet 24 which has overlapping flaps that cover the waste container area as shown in Fig. 1 of Baribault (see at least Col. 3, lines 1-19 of Baribault). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include a sheet with flaps as taught by Baribault in the invention of Hynansky as modified by the teachings of Williams for the purpose of enabling opening and closing of the sheet for selective access to the waste container (see at least Col. 3, lines 1-19 of Baribault).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        




/ERIC J KURILLA/Primary Examiner, Art Unit 3619